Title: Thomas Jefferson to Clarkson Crolius, 10 December 1819
From: Jefferson, Thomas
To: Crolius, Clarkson


					

						
							Monticello
							Dec. 10. 19.
						
					
					Th Jefferson returns his respectful thanks to the President & members of the Tammany society for the favor of their address on the subjects of economy and manufactures. he has read it with pleasure and finds in it much to approve, little to doubt, and less to add. perhaps he should have added the suppression of Drawbacks among the remedies for the disease of over-trading ourselves. it is desirable we should employ so much of our capital as is necessary for in exchanging our superfluous produce for the comforts we want. but the drawback goes further and encourages the employment of an additional portion in performing the same functions for other nations, in becoming brokers of the commerce between the nations of Europe, & between Europe & Asia; a branch which more than all others exposes us to the risk of embroilment in foreign wars. he thinks this portion of capital would be better employed at home in manufactures and agriculture, than in burthening us with the wars of other nations, wars which belong to their commerce, and which should be theirs, not ours. the moment too seems favorable, when all fictitious capital is extinguished, and the solid is pausing to see the issue of the present crisis of our gambling commerce. he prays the president and society to accept his assurances of high respect and consideration.
				 